                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-00286-EPB
JOSHETTAE D. MOORE                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: vargasr                                                               Page 1 of 3
Date Rcvd: Mar 25, 2021                                               Form ID: pdf001                                                           Total Noticed: 38
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 27, 2021:
Recip ID                 Recipient Name and Address
db                     + JOSHETTAE D. MOORE, 1502 E CARSON RD, PHOENIX, AZ 85042-5621
15930500                 AZ DEPARTMENT OF ECONOMIC SECURITY, OFFICE OF ACCTS RECEIVABLE & COLLECTIONS, PO BOX 60, PHOENIX,
                         AZ 85001-0060
15914951               + Allied Cash, 710 W Elliot Rd #104, Tempe AZ 85284-1209
15914953               + Arizona Dept of Economic Security, Office of Accounts Receivables, MD 1261, PO Box 504097, Saint Louis MO 63150-4097
15914956               + Bank of the West, 2555 E Camelback Rd, Ste 160, Phoenix AZ 85016-4286
15914959               + Cigna, POB 29848, Phoenix AZ 85038-9848
15914960               + Duluth Service Center, POB 30884, Salt Lake City UT 84130-0884
15914961               + FedLoan Servicing, Attn: Bankruptcy, Po Box 69184, Harrisburg PA 17106-9184
15914962               + Fountains Family Care PC, 3930 S Alma School Rd, Ste 1, Chandler AZ 85248-4510
15914964               + Gina Lombardi, 11614 S Appaloosa Dr, Phoenix AZ 85044-2602
15914970               + Lundyn Moore, 1502 E Carson Rd, Phoenix AZ 85042-5621
15914971               + MS Services LLC, 123 W 1st St, Ste 430, Casper WY 82601-7502
15914972               + Oportun, Attn: Bankruptcy, Po Box 4085, Menlo Park CA 94026-4085
15914975               + Revsolve Inc, MSC #600, POB 52163, Phoenix AZ 85072-2163
15914976               + Sonora Quest Lab, PO Box 52880, Phoenix AZ 85072-2880
15914977               + Southwest Skin Specialists LLC, PO Box 769179, Roswell GA 30076-8216
15914978                 Springleaf, 601 Northest 2nd St, Evansville IN 47708
15914979               + The Travis Law Firm, 10621 S 51st St, Ste 103, Phoenix AZ 85044-5207
15914980               + U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul MN 55116-0408

TOTAL: 19

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
15919636               + Email/Text: bankruptcynotices@azdor.gov
                                                                                        Mar 26 2021 02:23:00      ARIZONA DEPARTMENT OF REVENUE, 2005
                                                                                                                  N CENTRAL AVE, SUITE 100, PHOENIX, AZ
                                                                                                                  85004-1546
15914950               + Email/Text: mnapoletano@ars-llc.biz
                                                                                        Mar 26 2021 02:26:00      Ability Recovery Service, Attn: Bankruptcy, Po
                                                                                                                  Box 4262, Scranton PA 18505-6262
15914952               + Email/Text: bankruptcynotices@azdor.gov
                                                                                        Mar 26 2021 02:23:00      Arizona Department of Revenue, P.O. Box 52016,
                                                                                                                  Phoenix AZ 85072-2016
15914954               + Email/Text: bankruptcynotices@azdor.gov
                                                                                        Mar 26 2021 02:23:00      Arizona Dept of Revenue, Attn: Education and
                                                                                                                  Compliance, 1600 W Monroe St, Phoenix AZ
                                                                                                                  85007-2650
15914955               + Email/Text: bankruptcy@avidac.com
                                                                                        Mar 26 2021 02:26:00      Avid Acceptance Llc, Attn: Bankruptcy, Po Box
                                                                                                                  708580, Sandy UT 84070-8580
15968578                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Mar 26 2021 02:02:06      CACH, LLC, Resurgent Capital Services, PO Box
                                                                                                                  10587, Greenville, SC 29603-0587
15914963               + Email/Text: bankruptcy_notifications@ccsusa.com
                                                                                        Mar 26 2021 02:26:00      Geico Insurance, POB 55126, Boston MA
                                                                                                                  02205-5126



         Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46                                                                     Desc
                              Imaged Certificate of Notice Page 1 of 8
District/off: 0970-2                                               User: vargasr                                                          Page 2 of 3
Date Rcvd: Mar 25, 2021                                            Form ID: pdf001                                                      Total Noticed: 38
15914965              + Email/Text: bknotice@healthcareinc.com
                                                                                   Mar 26 2021 02:26:00     Healthcare Collections, Llc, Attn: Bankruptcy
                                                                                                            Dept, Po Box 82910, Phoenix AZ 85071-2910
15914966              + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Mar 26 2021 02:23:00     Internal Revenue Service, PO Box 7346,
                                                                                                            Philadelphia PA 19101-7346
15914967              + Email/Text: compliance@iqdata-inc.com
                                                                                   Mar 26 2021 02:26:00     Iq Data International, Attn: Bankruptcy, Po Box
                                                                                                            39, Bothell WA 98041-0039
15983468                 Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Mar 26 2021 02:25:00     Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                            Saint Cloud Mn 56302-9617
15914958                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Mar 26 2021 02:00:52     Chase, Mail Code oH1-1272, 340 S Cleveland
                                                                                                            Ave, Bldg 370, Westerville OH 43081
15914968                 Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Mar 26 2021 02:25:00     Jefferson Capital Systems, LLC, Po Box 1999,
                                                                                                            Saint Cloud MN 56302
15914973                 Email/Text: info@plazaservicesllc.com
                                                                                   Mar 26 2021 02:22:00     Plaza Services, LLC, 110 Hammond Drive, Suite
                                                                                                            110, Atlanta GA 30328
15916129              + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                        Mar 26 2021 01:49:33                PRA Receivables Management, LLC, PO Box
                                                                                                            41021, Norfolk, VA 23541-1021
15914974              + Email/Text: bknotice@primeautoloan.com
                                                                                   Mar 26 2021 02:26:00     Prime Acceptance Corp, 7927 S. High Point Pkwy,
                                                                                                            Sandy UT 84094-5579
15914957                 Email/Text: support@cash1loans.com
                                                                                   Mar 26 2021 02:22:00     Cash 1, 4735 E Southern Ave, Phoenix AZ 85042
15944204              + Email/Text: documentfiling@lciinc.com
                                                                                   Mar 26 2021 02:22:00     Tea Olive, LLC, PO BOX 1931, Burlingame, CA
                                                                                                            94011-1931
16236653              + Email/Text: cityattorney_administrator@tempe.gov
                                                                                   Mar 26 2021 02:25:00     Tempe Municipal Court, 140 E. 5th Street, Tempe
                                                                                                            AZ 85281-3735

TOTAL: 19


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
15914969        ##+           KLS Financial Services, Attn: Bankruptcy, 991 Aviation Parkway Ste 300, Morrisville NC 27560-8564

TOTAL: 0 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 27, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 25, 2021 at the address(es) listed
below:




        Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46                                                              Desc
                             Imaged Certificate of Notice Page 2 of 8
District/off: 0970-2                                    User: vargasr                                                  Page 3 of 3
Date Rcvd: Mar 25, 2021                                 Form ID: pdf001                                              Total Noticed: 38
Name                      Email Address
EDWARD J. MANEY
                          courtecf@maney13trustee.com

THOMAS ADAMS MCAVITY
                          on behalf of Debtor JOSHETTAE D. MOORE documents@phxfreshstart.com tom@phxfreshstart.com

U.S. TRUSTEE
                          USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 3




       Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46                                           Desc
                            Imaged Certificate of Notice Page 3 of 8
                                                    SO ORDERED.


                                                     Dated: March 25, 2021




                                                    Eddward P. Ballinger Jr., Bankruptcy Judge
                                                    _________________________________




Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46         Desc
                     Imaged Certificate of Notice Page 4 of 8
Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46   Desc
                     Imaged Certificate of Notice Page 5 of 8
Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46   Desc
                     Imaged Certificate of Notice Page 6 of 8
Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46   Desc
                     Imaged Certificate of Notice Page 7 of 8
Case 2:20-bk-00286-EPB Doc 44 Filed 03/25/21 Entered 03/27/21 21:39:46   Desc
                     Imaged Certificate of Notice Page 8 of 8
